Citation Nr: 9927605	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for right hip pain.  

2.  Entitlement to an initial compensable evaluation for left 
groin pain/muscle strain of the left leg, claimed as left hip 
pain.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin and Manchester, New Hampshire, which denied the 
veteran's claim of entitlement to service connection for a 
right hip condition and granted service connection for left 
groin pain/muscle strain of the left leg, evaluated as zero 
percent disabling.  The veteran and her spouse testified at a 
hearing before the undersigned Board member in June 1999 in 
Honolulu RO.  At that time, the veteran indicated that she 
would soon be moving to Missouri.  


FINDING OF FACT

The claim for an initial compensable evaluation for left 
groin pain/muscle strain of the left leg, claimed as left hip 
pain, is plausible.


CONCLUSION OF LAW

The claim for an initial compensable evaluation for left 
groin pain/muscle strain of the left leg, claimed as left hip 
pain, is well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an initial compensable evaluation for left groin 
pain/muscle strain of the left leg, claimed as left hip pain, 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  A claim based on disagreement with the initial 
rating assigned following a grant of service connection also 
is presumed well grounded.  See Fenderson v. West, 12 Vet. 
App. 119,127 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims).  In the 
claim involving the left groin disability, the veteran has 
challenged the adequacy of the initial evaluation.  


ORDER

The claim for an initial compensable evaluation for left 
groin pain/muscle strain of the left leg, claimed as left hip 
pain, is well-grounded, and to that extent the appeal is 
granted.  


REMAND

The veteran is seeking service connection for a right hip 
disability and a compensable initial rating for his left 
hip/groin disability. The Board finds, however, that 
additional development is required prior to a final decision 
by the Board in order to ensure that the veteran's claims are 
fairly adjudicated.

The initial rating decision on appeal granted service 
connection for left groin pain/muscle strain, left leg 
(claimed as left hip pain) and assigned a noncompensable 
evaluation effective from December 2, 1992.  The decision 
also denied service connection for right hip pain.  The 
veteran submitted additional evidence in pursuit of a 
compensable evaluation based on pain and limitation in range 
of motion.  The Board notes that the veteran's most recent VA 
examination was undertaken in July 1993.  Although she has 
contended that her pain has increased, she has not been 
afforded a recent examination by the VA to determine the 
nature and severity of this disability.  See  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (1996); Fenderson 
v. West, 12 Vet. App. 119, 127 (1999) (citing Goss v. Brown, 
9 Vet. App. 109, 114 (1996) (where record does not adequately 
reveal current state of claimant's service-connected 
disability on initial rating, fulfillment of 38 U.S.C.A. 
§ 5107(a) duty to assist requires a thorough and 
contemporaneous medical examination)).  

In addition, it appears from the veteran's recent testimony 
that there are probably additional VA outpatient treatment 
records which have not been associated with her claims file.  
During her hearing, the veteran indicated that she was 
treated at the Loma Linda VA medical center in 1993 as well 
as at a VA facility in New Hampshire in 1996.  Moreover, she 
was reportedly seen at the Bethesda Naval Hospital.  
According to the veteran, this treatment focused primarily on 
her bilateral hip disability. 

The VA is deemed to have constructive knowledge of such 
records and, in this case, has actual knowledge of the 
existence of these records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should attempt to obtain and 
associate with the claims file any VA 
or service facility medical records 
recently described by the veteran.  In 
particular, the RO should request any 
treatment records from the VA Loma 
Linda and New Hampshire facilities as 
identified by the veteran, as well as 
from the Bethesda Naval Hospital, since 
she initiated her current claim.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of her service-
connected left groin pain/muscle strain 
disability.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should also 
be requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

3.  The RO should then ensure that the 
requested development has been 
completed to the extent possible and 
again consider the issues of service 
connection for a right hip condition 
and the propriety of the initial 
evaluation for left groin pain/muscle 
strain left leg.  The veteran should 
then be furnished with a supplemental 
statement of the case and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review. 

The Board does not intimate any opinion as to the merits of 
the case at this time.  The veteran is free to submit any 
additional evidence she desires in connection with her 
current appeal.  No action is required of the veteran until 
she is notified by the RO.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









